 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   EASTERN DIVISION
11   WILLIAM GIRTEN,                         )   No. 5:1-cv-01118-PSG (JDE)
                                             )
12                      Plaintiff,           )
                                             )   ORDER ACCEPTING REPORT
13                 v.                        )
                                             )   AND RECOMMENDATION OF
14   SAN BERNARDINO COUNTY                   )   UNITED STATES MAGISTRATE
                                             )   JUDGE
     SHERIFF’S DEPT., et al,                 )
15                                           )
                        Defendants.          )
16                                           )
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, the
18
     first amended complaint, the records on file, and the Report and
19
     Recommendation of the assigned United States Magistrate Judge. Plaintiff has
20
     not filed any written objections to the report.
21
           IT IS HEREBY ORDERED that:
22
           1.    The Report and Recommendation is approved and accepted.
23
           2.    Judgment shall be entered dismissing this case without prejudice.
24
25
     Dated: October 24, 2019
26
                                                  ______________________________
27                                                PHILIP S. GUTIERREZ
28                                                United States District Judge
